ON DENIAL OF PETITION FOR-REHEARING
TAYLOR, Justice.
In its petition for rehearing the appellant again urges that the decision in LaVoie v. Commissioner of Law Enforcement, 87 Idaho 536, 394 P.2d 300 (1964), is controlling in this case. In support of this contention defendant calls attention to the fact that the minor to whom beer was sold in the LaVoie case was also a nonresident of this state, as appears from the testimony in that case. However, the issue as to the application of regulation 7-B to nonresidents was not raised or considered either by the trial court or by this court in the LaVoie case. Hence, that case is not in point here.
Petitioner also urges that the provision of I.C. § 23-1025, which .provides that the retail licensee, in case of a purchaser of doubtful age, shall. require such person to execute a- certificate that he or she is twenty or more years of age,” was not complied with in this case. This contention was not made when this appeal was presented on the merits. The statute referred to provides that the form of such certificate, the manner of its execution, and what shall constitute acceptable proof of age and identity “shall be in accordance with such regulations as the commissioner of law enforcement shall prescribe.” No form of certificate has been prescribed by the commissioner except the identification card provided for by regulation 7-B, and the failure of plaintiff to require Karol Forkner to exhibit the official identification card was the only ground upon which defendant proposed to . revoke plaintiff’s license. That means of identification we hold to be inapplicable to nonresidents.
Petition denied.
McFADDEN, C. J., and McQUADE, SMITH and SPEAR, JJ, concur.